Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 02/19/2020 has a total of 11 claims pending in the application; there are 3 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Publication No. (US 2019/0297629 A1) in view of CHEN et al. Publication No. (US 2021/0120572 A1).

Regarding claim 1, Lin teaches a method of receiving a physical downlink shared channel (PDSCH) by a user equipment (UE) in a wireless communication system (a UE receives physical downlink shared channel (PDSCH) carrying information/messages [0052] FIG.3), the method comprising: 
receiving first information related to a plurality of PDSCH time-domain resource assignment candidates for scheduling of the PDSCH (The UE receives an indication of a time domain resource allocation table to use for one or more PDSCH transmissions. The UE determines, based on the received indication, the time domain resource allocation table to use for the one or more PDSCH transmissions [0055-56] FIG.4); 
receiving second information related to a value for an interval between a slot in which a physical downlink control channel (PDCCH) is received and a slot to which a PDSCH is allocated (receiving a time domain resource allocation table with 16 rows, by RRC signaling, to a UE per bandwidth part (BWP), an index in the scheduling Downlink Control Information (DCI) indicate the exact time resource allocation for PDSCH [0050] the scheduling DCI can provide an index into a UE-specific table giving the OFDM symbols used for the PDSCH (or PUSCH) transmission, including the starting OFDM symbol and length in OFDM symbols of the allocation [0051] FIG.4); and 
receiving the PDSCH based on a PDSCH time-domain resource assignment candidate including an offset value among the plurality of PDSCH time-domain resource assignment candidates (wireless device 110 may determine a time resource allocation for the one or more PDSCH transmissions using the determined time domain resource allocation table. The time domain resource allocation table to use for the one or more PDSCH transmissions may include one or more of: a row index; a DMRS position; a PDSCH mapping type; a slot level offset; a starting OFDM symbol in a slot; and a number of OFDM symbols allocated for the one or more PDSCH transmissions [0103-104] FIG.3), 
wherein, based on a PDCCH for scheduling of the PDSCH being related to system information (SI) or a random access response (RAR) (the indication of the time domain resource allocation table to use for the one or more PDSCH transmissions received by wireless device 110 may be included in a SIB [RAR, Paging, SI and other system information [0013], the received indication may be a PDSCH time resource allocation parameter introduced in PDCCH in the SIB [0095]), the PDSCH is received based on one of the plurality of PDSCH time-domain resource assignment candidates(the received indication may comprise a CORESET configuration, the time domain resource allocation table to use for the one or more PDSCH transmissions may be configured in RMSI [0100-102]).
	Lin does not explicitly teach a minimum offset value for an interval and an offset value equal to or larger than the minimum offset value.
CHEN teaches a minimum offset value for an interval and an offset value equal to or larger than the minimum offset value (CHEN: a time offset between the signaling and the scheduled PDSCH/PUSCH is determined by BS 102, a minimum offset value of the time offset is determined according to a minimum latency required by UE 104 to respond to the DCI transmitted from the BS 102, the number of scheduled resources is equal to or smaller than the number of active resource [0045] the minimum time offset K1 is required before proceeding to the wireless communications, e.g., transmitting PUSCH to the BS 102 or receiving PDSCH from the BS 102 [0047-48] FIG.2).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Lin by the teaching of CHEN to receive information related to a minimum offset value for an interval and have an offset value equal to or larger than the minimum offset value in order to enable as much resources while power assumption is remained low (CHEN: [0049-51]).

Regarding claim 2, Lin teaches the method according to claim 1, wherein, based on the PDCCH related to the SI or the RAR, the PDSCH is receivable based on a PDSCH time-domain resource assignment candidate including an offset value less than the minimum offset value (transmitting access messages and system information to the wireless device on PDSCH before RRC connection, these messages and system information include RMSI, OSI, paging, RAR (message 2) and message 4, etc. [0052-53]).

claim 3, Lin teaches the method according to claim 1, wherein the second information is received in downlink control information (DCI) (an index in the scheduling Downlink Control Information (DCI) indicate the exact time resource allocation for PDSCH [0050-51]). 

Regarding claim 4, Lin teaches the method according to claim 1, wherein no other downlink signal than the PDSCH is received from a first slot in which the PDCCH is received to a second slot determined based on the minimum offset value (the time domain resource allocation table to use for the one or more PDSCH transmissions may comprise one or more of: a row index; a DMRS position; a PDSCH mapping type; a slot level offset; a starting OFDM symbol in a slot; and a number of OFDM symbols allocated for the one or more PDSCH transmissions [0022] [0051] FIG.1).  

Regarding claim 5, Lin teaches the method according to claim 1, wherein the UE is communicable with at least one of another UE, a network, a base station (BS), or an autonomous driving vehicle (the wireless device arranged and/or operable to communicate wirelessly with network nodes, a vehicle-mounted wireless terminal device, and other wireless devices [0079] FIG.3).

Regarding claims 6-10, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from an “apparatus” side with a processor and memory storing instructions (Lin: FIG.8) to perform the steps, where the wordings of the claims This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 11, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented from a “User Equipment” side with a transceiver, processor and memory storing instructions (Lin: FIG.8) the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472